IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE                            )
                                             )         I.D. No. 2012003351
            v.                               )
                                             )
GABRIEL KANIECKI,                            )
                                             )
                          Defendant.         )

                                     ORDER

                          Submitted: November 2, 2021
                           Decided: November 4, 2021

  Upon State’s Motion to Summarily Dismiss Defendant’s Motion to Suppress
                           GRANTED IN PART

                      Upon Defendant’s Motion to Suppress
                      DENIED WITHOUT PREJUDICE

  Upon Defendant’s Motion to File Suppression Hearing Outside of Scheduled
       Time and to Have the Court Deny the State’s Motion to Dismiss
                    DENIED WITHOUT PREJUDICE

      This matter is before the Court on Defendant’s Motion to Suppress, the State’s
Motion to Summarily Dismiss Defendant’s Motion to Suppress, and Defendant’s
Motion to File Suppression Hearing Outside of Scheduled Time and to Have the
Court Deny the State’s Motion to Dismiss. For the reasons set forth below, the
State’s motion is GRANTED IN PART, and Defendant’s motions are DENIED
WITHOUT PREJUDICE and with leave to re-file an appropriate motion to
suppress within 10 days from the date of this order.
                  FACTUAL AND PROCEDURAL BACKGROUND
         1.       Defendant Gabriel Kaniecki (hereinafter “Defendant”) was indicted by
a grand jury on June 7, 2021, on multiple charges, including Possession of a Firearm
by a Person Prohibited and Drug Dealing.
         2.      On September 23, 2021, Defendant filed a motion to suppress evidence
seized as the result of a traffic stop and a subsequent search warrant.
         3.      On September 28, 2021, the State filed a motion to summarily dismiss
Defendant’s motion to suppress.
         4.      Also on September 28, 2021, Defendant filed a motion seeking leave to
file an amended motion to suppress out of time. Before the Court could act on that
motion, Defendant filed an amended motion to suppress on October 6, 2021.
         5.      On November 1, 2021, the State filed a letter in response to Defendant’s
September 28 motion in which the State opposed Defendant’s motion for leave to
file out of time and, in the alternative, requested summary dismissal of Defendant’s
amended motion to suppress. Defendant filed an additional response letter on
November 2, 2021.
                                         DISCUSSION
         6.      The State argues that both Defendant’s original motion to suppress and
its amended motion to suppress lack specific statements of fact and statements of
legal authority sufficient to give the State “reasonable notice of the issues” or to
allow the Court “to determine what proceedings are appropriate to address them.”1
The Court finds persuasive the State’s arguments as to the insufficiency of both the
original motion and the amended motion.
         7.      A movant seeking suppression of evidence has an obligation to present
both a specific statement of facts and a statement of legal authority so as to persuade

1
    State v. Dunson, No. 1612008614, slip op. at 2-3 (Del.Super. July 7, 2017)

                                                  2
the Court to grant its motion.2 Neglect of this obligation may lead the Court to
determine that a hearing or further consideration of the motion is unnecessary.3 The
Court invites practitioners to consider motions to suppress as analogous to a pleading
or an oral objection to the admissibility of evidence made during the course of trial—
i.e., requiring a high degree of specificity.4 “General and conclusory allegations are
not sufficient to trigger a hearing.”5 Motions that lack sufficient factual allegations
and statements of law force the Court into the role of counsel, making the parties’
best arguments for them, and raising issues they themselves did not raise. This is
inappropriate in our adversarial system.6
         8.     In this case, Defendant’s original motion and his amended motion are
identical, with the exception of limited case authority added to the amended motion
and cited generally, without explanation, in support of the proposition that a search
warrant for a cell phone must identify a legal nexus between the phone and the


2
  Del. Super. Ct. Crim. R. 41(f) (“the motion shall . . . state the grounds upon which it is made with
sufficient specificity to give the state reasonable notice of the issues and enable the court to
determine what proceedings are appropriate to address them.”); State v. Wilson, 2008 WL
2192815, at *1 (Del. Super. May 23, 2008) (denying a motion to suppress without a hearing when
the motion was “completely devoid of legal authorities and facts relied on”); State v. Manley, 706
A.2d 535, 540 (Del. Super. Sep. 17, 1996) (holding that motions lacking sufficient factual
allegations may be summarily dismissed).
3
 State v. Small, 2010 WL 2162898, at *1 (Del. Super. May 27, 2010). See 10 Charles Alan Wright
& Arthur R. Miller, Federal Practice and Procedure § 675 (3d ed. 2004) (“An evidentiary hearing
need not be set as a matter of course, but only if the motion [to suppress] alleges facts that, if
proved, would require the grant of relief. Factual allegations that are general and conclusory or
based upon suspicion and conjecture will not suffice.”).
4
 See Wayne R. LaFave, et al., Search and Seizure § 11.2(a), at 38 (4th ed. 2004) (citing State v.
Johnson, 16 Or. App. 560, 567(1974)).
5
    Wilson, 2008 WL 2192815 at *1.
6
  Gonzalez v. Caraballo, 2008 WL 4902686, at *3 (Del. Super. Nov. 12, 2008) (“Courts throughout
the country hold that they are not obligated to do ‘counsel's work for him or her.’”).


                                                  3
alleged contraband. Both motions evince a paucity of factual support and legal
authority supporting Defendant’s request for suppression of evidence. For example,
             (a)   The motions assert that the vehicle in which Defendant was a
      passenger was stopped by police without probable cause but fail to provide
      any factual basis for that assertion;
             (b)   The motions assert that Defendant has standing to contest the
      vehicle stop but provide no legal authority for that proposition;
             (c)   The motions note that Defendant gave a statement following the
      stop but fail to indicate either the substance of that statement or whether
      Defendant is seeking suppression of the statement;
             (d)   The motions challenge the search of Defendant’s cell phone
      pursuant to a search warrant, alleging that “the search of the phone exceeded
      the application’s boundaries,” but fail to provide any details concerning the
      manner in which the search allegedly exceeded those boundaries or even what
      those boundaries were—indeed, neither motion provides a copy of the search
      warrant or describes the contents of the warrant.
      9.     Because the original motion and the amended motion are insufficient,
the Court will grant the State’s motion in part and will summarily dismiss, without
prejudice, Defendant’s original motion to suppress. Furthermore, because the
amended motion is insufficient as well, the Court will deny without prejudice
Defendant’s request to file the amended motion to suppress out of time. However,
the Court will allow Defendant additional time to file a motion to suppress
containing sufficient factual explanation and legal authority both to place the State
on notice of Defendant’s contentions and to allow the Court properly to consider




                                              4
them. In so holding, the Court notes Delaware’s strong public policy in favor of
allowing cases to be decided on their merits.7
       WHEREFORE, the State’s Motion to Summarily Dismiss Defendant’s
Motion to Suppress is GRANTED IN PART, in that Defendant’s original motion
to suppress is summarily DENIED WITHOUT PREJUDICE.                                 Furthermore,
Defendant’s Motion to File Suppression Hearing Outside of Scheduled Time and to
Have the Court Deny the State’s Motion to Dismiss is also DENIED WITHOUT
PREJUDICE, in that Defendant will be provided an additional ten (10) days from
the date of this Order to file a motion to suppress that provides sufficient factual
explanation and legal authority to allow this Court to consider it.
       IT IS SO ORDERED.


                                                            /s/Noel Eason Primos
                                                                    Judge


NEP/wjs
Via Email & U.S. Mail
oc: Prothonotary
     Kevin B. Smith, Esquire
     James E. Liguori, Esquire




7
  See, e.g., Keener v. Isken, 58 A.3d 407, 409 (Del. 2013) (in deciding whether trial court had
abused its discretion by refusing to reopen summary judgment where non-moving party had missed
applicable deadline, Court noted public policy in favor of deciding cases on the merits); Weston v.
State, 554 A.2d 1119, 1121 (Del. 1988) (allowing notice of appeal to be amended so that case
could be decided on its merits).
                                                5